 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 1 of 16 PageID #: 195




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


QUEST DIAGNOSTICS INVESTMENTS LLC,

                          Plaintiff,
                                                          C.A. No. 1:18-cv-01436 (MN)
               v.

LABORATORY CORPORATION OF
AMERICA HOLDINGS, ESOTERIX, INC., and
ENDOCRINE SCIENCES, INC.,

                          Defendants.



                                        SCHEDULING ORDER

              15th
       This ________ day of January, 2019, the Court having conducted an initial Rule 16(b)

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(1) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is

posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery)

and is incorporated herein by reference, except that the date for which actions associated with




                                                  1
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 2 of 16 PageID #: 196




Paragraphs 4(a) through 4(d) of the Default Standards for Discovery are replaced by the dates

provided in Paragraphs 7(a) through 7(d) of this Scheduling Order.

        2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before November 8,

2019.

        3.     Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

        Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure of
               information in this case, the Court does not intend to preclude another
               court from finding that information may be relevant and subject to
               disclosure in another case. Any person or party subject to this order who
               becomes subject to a motion to disclose another party’s information
               designated “confidential” [the parties should list any other level of
               designation, such as “highly confidential,” which may be provided for in
               the protective order] pursuant to this order shall promptly notify that party
               of the motion so that the party may have an opportunity to appear and be
               heard on whether that information should be disclosed.

        4.     Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

        5.     Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

                                                  2
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 3 of 16 PageID #: 197




declarations, affidavits, etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               a.      By February 1, 2019, Plaintiff shall identify the accused method(s) and/or

product(s), including accused methods and systems, and its damages model, as well as the

asserted patent(s) that the accused method(s) and/or product(s) allegedly infringe(s). Plaintiff

shall also produce the file history for each asserted patent.

               b.      By March 1, 2019, Defendants shall produce core technical documents

related to the accused method(s) and/or product(s), sufficient to show how the accused method(s)

and/or product(s) work(s), including but not limited to non-publicly available operation manuals,

product literature, schematics, and specifications. Defendants shall also produce sales figures for

the accused method(s) and/or product(s).

               c.      By April 12, 2019, Plaintiff shall produce an initial claim chart relating

each known accused method and/or product to the asserted claims each such product allegedly

infringes.

               d.      By May 24, 2019, Defendants shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               e.      By April 3, 2020, Plaintiff shall provide final infringement contentions.

               f.      By April 17, 2020, Defendants shall provide final invalidity contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by the parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.



                                                  3
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 4 of 16 PageID #: 198




               a.        Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before April 3, 2020.

               b.        Document Production. Document production shall be substantially

complete by August 23, 2019.

               c.        Requests for Admission. A maximum of thirty-five (35) requests for

admission are permitted for each side.

               d.        Interrogatories.

                      i.        A maximum of twenty-five (25) interrogatories, including

contention interrogatories, are permitted for each side.

                     ii.        The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

               e.        Depositions.

                      i.        Limitation on Hours for Fact Deposition Discovery. Each side is

limited to a total of eighty (80) hours of taking testimony by deposition upon oral examination

during fact discovery.

                     ii.        Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a




                                                   4
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 5 of 16 PageID #: 199




counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               f.        Disclosure of Expert Testimony.

                        i.      Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

before May 1, 2020. The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before May 29, 2020. Reply expert reports from

the party with the initial burden of proof are due on or before June 19, 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. On or

before June 22, 2020, the parties shall advice of the dates and times of their experts’ availability

for deposition. Expert discovery shall be completed by August 7, 2020.

                     ii.        Expert Report Supplementation. The parties agree they will not

permit expert declarations to be filed in connection with motions briefing (including case

dispositive motions).

                    iii.        Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmeuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               g.        Discovery Matters and Disputes Relating to Protective Orders.

                        i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.



                                                  5
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 6 of 16 PageID #: 200




                      ii.         Should counsel find, after a reasonable effort pursuant to Local

Rule L.R. 7.1.1. that they are unable to resolve a discovery matter or a dispute relating to a

protective order, the parties involved in the discovery matter or protective order dispute shall

contact the Court’s Judicial Administrator to schedule an argument.

                     iii.         On a date to be set by separate order, generally not less than forty-

eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three (3)

pages, outlining that party’s reasons for its opposition.

                     iv.          The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits, etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                      v.          Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

       9.      Motions to Amend/Motions to Strike.

               a.       Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g), above.

               b.          Any such motion shall attach the proposed amended pleading as well as a

“blackline” comparison to the prior pleading or attach the document to be stricken.



                                                    6
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 7 of 16 PageID #: 201




       10.     Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

       11.     Claim Construction Issue Identification. On August 23, 2019, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted two weeks prior to service of the opening claim

construction brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

this joint submission, the parties shall not provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on September 20, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on October 11, 2019. The Plaintiff shall serve, but not

file, its reply brief, not to exceed 20 pages, on November 1, 2019. The Defendant shall serve,

but not file, its sur-reply brief, not to exceed 10 pages, on November 22, 2019. No later than

December 4, 2019, the parties shall file a Joint Claim Construction Brief. The parties shall copy

and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

order, in substantially the form below.




                                                  7
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 8 of 16 PageID #: 202




                            JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

       [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendants’ Sur-Reply Position

       [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendants’ Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

      13.                                                   2:00 p.m. on December 18,
             Hearing on Claim Construction. Beginning at __________

2019, the Court will hear argument on claim construction. The parties need not include any

general summaries of the law relating to claim construction in their presentations to the Court.

The parties shall notify the Court, by joint letter submission, no later than the date on which

their joint claim construction brief is filed: (i) whether they request leave to present testimony at

the hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.




                                                    8
 Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 9 of 16 PageID #: 203




         Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the

conclusion of the claim construction hearing.

         14.    Supplementation. Absent agreement among the parties, and approval of the

Court, no later than April 3, 2020 Plaintiff must finally supplement the identification of all

accused methods and/or products and no later than April 17, 2020 Defendants must finally

supplemental the identification of all invalidity references.

         15.    Case Dispositive Motions.

                a.      All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before September 18, 2020. Briefing will

be presented pursuant to the parties agreement - see attached chart. No case dispositive motions

under Rule 56 may be filed more than ten (10) days before the above date without leave of the

Court.

                b.      Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving part contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

                Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.
                                                   9
Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 10 of 16 PageID #: 204




To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement of

facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set

forth in a separate numbered paragraph and shall be supported by specific citation(s) to the

record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

basis.

               c.      No early motions without leave. No case dispositive motion under Rule

56 may be filed more than ten (10) days before the above date without leave of the Court.

               d.      Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert




                                                 10
Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 11 of 16 PageID #: 205




motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE.1

       16.     Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (1) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.     Pretrial Conference. On March 22, 2021, the Court will hold a pretrial

                                               9:00 a.m
conference in Court with counsel beginning at __________. Unless otherwise ordered by the

Court, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the



1
       The parties must work together to ensure that the Court receives no more than a total of
       250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding
       the other side’s motions) of briefing on all case dispositive motions and Daubert motions
       that are covered by this scheduling order and any other scheduling order entered in any
       related case that is proceeding on a consolidated or coordinated pretrial schedule.
                                                  11
Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 12 of 16 PageID #: 206




joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

         The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments.

         19.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.    Trial. This matter is scheduled for a ten (10) day jury trial** beginning at 9:30 a.m.

on March 29, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will

be timed, as counsel will be allocated a total number of hours in which to present their respective

cases.

         21.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to

enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions each

party intends to file.

** While the Court is setting aside 10-days for this jury trial, the actual number of trial days will be
revisited and determined closer to trial.

                                                   12
Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 13 of 16 PageID #: 207




         22.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.


                                                     SO ORDERED:




                                                     UNITED STATES DISTRICT JUDGE




                                                13
     Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 14 of 16 PageID #: 208




                                       CHART OF DEADLINES

                           Event                                                Date
1.       Rule 26(a)(1) Initial Disclosures (¶ 1)            Within 5 days of the Court’s Scheduling Order
         Application to Court for Protective Order
2.                                                      Within 10 days of the Court’s Scheduling Order
         (¶ 3)
         Plaintiff to identify accused method(s)
         and/or products, its damages model,                                   Friday
3.
         asserted patents, and produce file                               February 1, 2019
         histories (¶ 7a)
         Defendants to produce core technical
                                                                              Friday
4.       documents and sales figures of accused
                                                                           March 1, 2019
         methods(s) and/or products (¶ 7b)
         Plaintiff to produce an initial claim chart                          Friday
5.
         (¶ 7c)                                                            April 12, 2019
         Defendants to produce its initial                                   Friday
6.
         invalidity contentions (¶ 7d)                                     May 24, 2019
         Document production substantially                                    Friday
7.
         complete (¶ 8b)                                                  August 23, 2019
                                                                              Friday
8.       Exchange list of claim terms (¶ 11)
                                                                          August 23, 2019
         Submit Joint Claim Construction Chart
                                                                              Friday
9.       (two weeks before Opening Claim
                                                                         September 6, 2019
         Construction brief) (¶ 11)
         Serve Plaintiff’s Opening Claim                                      Friday
10.
         Construction Brief (20 pages) (¶ 12)                           September 20, 2019
         Serve Defendant’s Answering Claim                                    Friday
11.
         Construction Brief (30 pages) (¶ 12)                             October 11, 2019
         Serve Plaintiff’s Reply Claim                                       Friday
12.
         Construction Brief (20 pages) (¶ 12)                            November 1, 2019
         Joinder of Other Parties and Amendment
13.                                                                      November 8, 2019
         of Pleadings (¶ 2)
         Serve Defendants’ Sur-Reply Claim                                   Friday
14.
         Construction Brief (10 pages) (¶ 12)                           November 22, 2019




                                                       14
  Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 15 of 16 PageID #: 209




                        Event                                            Date
      File Joint Claim Construction Brief (¶
      12); and
                                                                    Wednesday
15.   Joint Letter re: live testimony and                         December 4, 2019
      amount of time for the Claim
      Construction Hearing (¶ 13)
      Technology Tutorials (on or before Joint                      Wednesday
16.
      Claim Construction Brief) (¶ 10)                            December 4, 2019
17.   Claim Construction Hearing (¶ 13)                            December 2019
                                                                      Friday
18.   Discovery Cut Off (¶ 8a)
                                                                    April 3, 2020
      Plaintiff to provide final infringement
19.                                                                 April 3, 2020
      contentions (¶¶ 7e, 14)
      Defendants to provide final invalidity
20.                                                                 April 17, 2020
      contentions (¶¶ 7f, 14)
                                                                       Friday
21.   Opening Expert Reports (¶ 8.f.i)
                                                                     May 1, 2020
                                                                      Friday
22.   Responsive Expert Reports (¶ 8.f.i)
                                                                    May 29, 2020
                                                                       Friday
23.   Reply Expert Reports (¶ 8.f.1)
                                                                    June 19, 2020
      Provide dates and times of experts’                             Monday
24.
      availability for deposition (¶ 8.f.i)                         June 22, 2020
                                                                      Friday
25.   End of expert discovery period (¶ 8.f.i)
                                                                   August 7, 2020
      Opening Brief(s) for Dispositive
                                                                       Friday
26.   Motions (¶ 15) and Daubert motions (¶
                                                                 September 18, 2020
      8.f.iii)
      Responsive Brief(s) for Dispositive
                                                                      Friday
27.   Motions (¶ 15) and Daubert motions (¶
                                                                  October 16, 2020
      8.f.iii)
      Reply Brief(s) for Dispositive Motions                          Friday
28.
      (¶ 15) and Daubert motions (¶ 8.f.iii)                     November 13, 2020
      Submit Joint Proposed Final Pretrial
29.   Order (seven days before Pretrial                 Seven days before Pretrial Conference
      Conference) (¶ 18)
      Jury Instructions, Voir Dire, and Special
30.                                                    Three days before the Pretrial Conference
      Verdict Forms (¶ 19)

                                                  15
   Case 1:18-cv-01436-MN Document 18 Filed 01/15/19 Page 16 of 16 PageID #: 210




                             Event                                           Date
 31.     Pretrial Conference (¶ 18)                                       March 22, 2021 at 9:00 a.m.
                                                                          March 29, 2021
 32.     Jury Trial (¶ 20)
                                                                          [10 days**]
         Judgment on Verdict and Post-Trial
 33.                                                       Seven days after a jury returns a verdict
         Status Report (¶ 21)

** While the Court is setting aside 10-days for this jury trial, the actual number of trial days will be revisited
and determined closer to trial.




                                                    16
